Citation Nr: 0714377	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Portland, Oregon

THE ISSUES

1.  Entitlement to a compensable rating for fracture of the 
transverse process, T4.  

2.  Entitlement to an initial rating in excess of 40 percent 
for chronic muscular strain of the lumbar spine, with 
degenerative changes and limitation of motion. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from August 1958 to 
August 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision.  As detailed below, the 
Board is dismissing the claim concerning fracture of the 
transverse process, T4.  The claim concerning the lumbar 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

In a September 2006 written statement, the veteran withdrew 
his claim for a compensable rating for fracture of the 
transverse process, T4; the Board received this request prior 
to promulgating a decision.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim for a compensable 
rating for fracture of the transverse process, T4, have been 
met and the appeal of this claim is dismissed.  38 U.S.C.A. 
§ 7105 (d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2006, the RO certified the claim for a compensable 
rating for fracture of the transverse process, T4, as being 
on appeal.  In a September 2006 written statement (obviously 
prior to the promulgation of a decision by the Board), the 
veteran withdrew this claim.  As a result of this withdrawal, 
no allegations of error of fact or law concerning the claim 
for a compensable rating for fracture of the transverse 
process, T4, remain before the Board.  Consequently, the 
veteran's appeal as to this issue is dismissed.  See 38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

ORDER

The claim for a compensable rating for fracture of the 
transverse process, T4, is dismissed.  

REMAND

The veteran seeks an initial rating in excess of 40 percent 
for chronic muscular strain of the lumbar spine, with 
degenerative changes and limitation of motion.  His low back 
was most recently examined in September 2003 (over three 
years ago).  At his September 2006 Board hearing, he 
specifically stated that his low back symptoms had worsened 
since 2003.  A new VA examination is therefore necessary.

In July 2003, medical records from the offices of Charles D. 
Bury, M.D., were associated with the claims folder.  At his 
September 2006 hearing, the veteran indicated that he 
continued to seek treatment from Dr. Bury (as recently as a 
month or two before the hearing).  Updated treatment records 
from Dr. Bury should be sought.  On a similar note, records 
from the Social Security Administration (SSA) were associated 
with the claims folder in July 2005, and therefore the SSA 
should be asked for any updated treatment records.  

Finally, VA must provide specified notification and 
assistance to a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159.  Although VA 
has sent the veteran several letters since his claim was 
filed, the duty to notify has not yet been fulfilled.  Proper 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  To date, VA has not sent 
the veteran a letter which fulfills the fourth Pelegrini II 
element.  

Accordingly, the Board REMANDS for the following:

1.  Send the veteran a fully adequate 
duty to notify letter, including a 
request that he provide any evidence in 
his possession that pertains to the 
claim.

2.  After obtaining the necessary 
authorization from the veteran, request 
records from Dr. Bury reflecting 
treatment of the veteran's low back since 
July 2003.

3.  Ask the veteran to provide a list of 
the names and addresses concerning all 
other medical treatment he has received 
for his low back since September 2003, 
when VA last examined him.  After 
obtaining the necessary authorizations, 
obtain records from each health care 
provider that is identified, if any, 
except where the records have already 
been obtained, or where it has been 
properly established that the records 
either do not exist or cannot be 
obtained.  

4.  Contact the SSA and request any 
updated administrative decisions and 
underlying medical records since SSA 
records were last received in July 2005.  

5.  Schedule a VA examination to 
determine the severity of the service-
connected chronic muscular strain of the 
lumbar spine, with degenerative changes 
and limitation of motion.  Ensure that 
the claims file is made available to the 
examiner, and that all tests and studies 
(including x-rays) deemed necessary are 
accomplished.  

6.  Thereafter, readjudicate the claim on 
appeal.  If it remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case that 
summarizes the evidence and discusses all 
pertinent legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order. 

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.  All remands require expeditious 
handling.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


